Citation Nr: 0123043	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date prior to January 27, 
2000 for Dependency Indemnity Compensation (DIC) based on the 
veteran's child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1979.  The veteran died on February [redacted], 1986.  The 
appellant is his mother.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in July 2000 by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded DIC benefits to the veteran's son 
effective February 1, 2000.

The certificate of adoption and the birth certificate appear 
to contain incongruous information.  However, inasmuch as the 
RO has recognized [redacted] as surviving child of the veteran, the 
Board accepts such finding without further comment.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1986 as a result of 
acute carbon monoxide intoxication.

2.  The March 1986 application for burial benefits by the 
funeral home indicated that the veteran had surviving 
children.

3.  The RO has recognized [redacted] as surviving child of the 
veteran.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 27, 2000 for an award of DIC benefits for the child 
of the veteran have been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West 1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 
3.150, 3.151, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, acting on behalf of her grandson contends that 
he is entitled to an effective date prior to January 27, 2000 
for an award of DIC benefits.  The appellant contends that VA 
had erred in not providing her the proper forms for DIC 
benefits, and since the forms that were provided made no 
reference to children, she had no way of knowing of the 
child's possible entitlement to them.  Additionally, the 
appellant contends that due to the veteran's mental 
condition, he was unable to advise VA of the birth of the 
child.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In that regard, the Board finds that while 
the new law and accompanying regulations were enacted during 
the pendency of this appeal, and thus, have not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal, as the appellant has been 
fully informed as to laws and regulations governing his 
claim, including the requirements to substantiate his claim, 
and there is no indication that there is additional evidence 
that should be obtained before proceeding with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the appellant).  As 
such, the Board will proceed with disposition of this appeal.

Generally, the effective date of an award of DIC benefits 
based on an original claim will be date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
if the claim is received more than one year after the date of 
the veteran's death.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Upon receipt of notice of death of a veteran, the 
appropriate application form will be forwarded for execution 
by or on behalf of any dependent who has apparent entitlement 
to pension or DIC.  See 38 C.F.R. § 3.150(b).  Alternatively, 
any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant or a duly 
authorized representative may be considered an informal 
claim; such informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155.  It is within this context that the 
appellant's claim must be evaluated.

The appellant filed a claim for parent's DIC benefits in 
March 1986, but was denied due to her income.  In her 
application, the appellant did not indicate that the veteran 
was survived by a widow or by any children under 18 years of 
age.  As well, the appellant submitted an application for 
burial benefits in March 1986 and did not indicate if the 
veteran had any surviving children.  However, the application 
did not request such information.  Also submitted in March 
1986 was an application for burial benefits by the funeral 
home.  The application form for burial benefits did note, 
where the information was specifically requested, that the 
veteran had surviving children.

In January 2000, the appellant filed a claim for DIC benefits 
on behalf of the veteran's son, and included copies of the 
child's birth certificate and adoption papers indicating that 
she had adopted the child as well.  In April 2000 the 
appellant resubmitted an application for parent's DIC 
benefits, but was denied again based on income.  And in July 
2000, the RO awarded the veteran's son DIC benefits effective 
February 1, 2000, which was the first of the month following 
the date of the claim.

VA's duty to provide information and assistance to potential 
applicants, as indicated in 38 U.S.C.A. § 7722 (West 1991), 
required the RO to provide the appellant the necessary forms 
for application for DIC benefits for her grandson.  The March 
1986 application for burial benefits by the funeral home put 
VA on notice as to the existence of a child, and therefore VA 
was required under 38 C.F.R. § 3.150(b) and 38 U.S.C.A. § 
7722 to provide to the child, in this case [redacted], or to 
whoever had custody of [redacted], notification of his apparent 
entitlement to DIC benefits and provide the appropriate forms 
to apply for such.  


Therefore, the Board holds that an effective date prior to 
January 27, 2000 for DIC benefits is warranted based on the 
RO having notice of the child's existence in March 1986.  








ORDER

Entitlement to payment of DIC benefits from a date prior to 
January 27, 2000 is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

